Exhibit 10.2

 

[Date]

 

[Name]

[Address]

[Address]

 

Re:    Change of Control Agreement

 

Dear [            ]:

 

As we have discussed, HealtheTech, Inc. (the “Company”) has agreed to extend
certain benefits to you in the event your employment with the Company is
terminated within eighteen months of a “Change of Control” of the Company. This
letter sets out the terms of our agreement (the “Letter”). Capitalized terms are
defined on Exhibit A, attached.

 

1.    Severance Benefits. If you or the Company terminates your employment at
any time within the Change of Control Period, then you will be entitled to
receive severance benefits as follows:

 

(a) Voluntary Resignation; Termination for Cause. If you terminate your
employment by reason of voluntary resignation (and not by Involuntary
Termination) or if you are terminated for Cause, then you will not be entitled
to receive severance or other benefits.

 

(b) Involuntary Termination. If your employment is terminated or you terminate
your employment as a result of Involuntary Termination, you will be entitled to
receive the following benefits:

 

(i) severance pay, based upon your base compensation as of the date your
employment ceases, in an amount equal to one year of base compensation plus
bonus (currently 40% of base compensation) at target. Any amount payable shall
be based on the regular compensation rate during the Severance Period, according
to normal Company payroll practices and commencing with the month immediately
after the month in which your employment so ceases;

 

(ii) coverage under the Company’s health, life, dental and other insurance
programs for the Severance Period; and

 

(iii) immediate vesting of all stock options and shares of restricted stock held
by you, including those granted or purchased after the date of this Letter.

 

(c) Disability; Death. If the Company terminates your employment as a result of
your Disability (as defined below) or such employment is terminated by your
death, then such termination shall be treated as if it were an Involuntary
Termination, and the severance and other benefits shall be provided, in
accordance with subsection (b) above.



--------------------------------------------------------------------------------

2.    Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Letter and agree expressly to perform the obligations
under this Letter in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under this Letter, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this Section 3 or which becomes bound by the terms of
this Letter by operation of law.

 

3.    Law Governing; Arbitration. This Letter shall be governed by and construed
in accordance with the laws of the State of Colorado. Any dispute or controversy
arising under or in connection with this Letter shall be settled exclusively in
arbitration conducted in Colorado in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Punitive damages shall not
be awarded. In any arbitration proceeding, the party determined to be the
prevailing party shall be entitled to receive, in addition to any other award,
its attorneys’ fees and expenses of the proceeding.

 

4.    Employment and Income Taxes. All payments made pursuant to this Letter
will be subject to withholding of employment taxes.

 

By your signature below, you indicate that you agree to the terms set out in
this Letter.

 

Very truly yours,

 

HEALTHETECH, INC.

By:        

--------------------------------------------------------------------------------

    [            ] Title:  

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

--------------------------------------------------------------------------------

Date:        

--------------------------------------------------------------------------------

     



--------------------------------------------------------------------------------

EXHIBIT A

 

Definition of Terms. The following terms referred to in this Letter shall have
the following meanings:

 

“Cause” means (i) any act of personal dishonesty taken by you in connection with
your responsibilities as an employee and intended to result in substantial
personal enrichment; (ii) your being convicted of a felony; or (iii) a willful
act by you which constitutes gross misconduct and which is injurious to the
Company.

 

“Change of Control” means the occurrence of any of the following events:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this Letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this Letter;

 

(b) The composition of the Board of Directors changes during any period of 36
months such that individuals who at the beginning of the period were members of
the Board of Directors (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof; unless at least 66-2/3% of the
Continuing Directors has either (i) approved the election of the new Directors,
(ii) if the election of the new Directors is voted on by shareholders,
recommended that the shareholders vote for approval, or (iii) otherwise
determined that such change in composition does not constitute a Change of
Control, even if the Continuing Directors do not constitute a quorum of the
whole Board (it being understood that this requirement shall not be capable of
satisfaction unless there is at least one Continuing Director);

 

(c) The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

 

(d) Any other provision of this subsection notwithstanding, the term Change of
Control shall not include either of the following events undertaken at the
election of the Company:

 

(i) Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
shareholders of the Company immediately



--------------------------------------------------------------------------------

following such transaction in substantially the same proportions as their
ownership of the Company’s common stock immediately preceding such transaction.

 

“Change of Control Period” means the period beginning with the date that a
Change of Control has occurred (as determined by the Board of Directors of the
Company) and ending eighteen months later.

 

“Disability” means that you suffer from a physical or mental disability to an
extent that renders it impracticable for you to continue performing your duties
hereunder. You shall be deemed to be so disabled if (i) a physician selected by
the Company (and the Company will use its best efforts to coordinate such
determination by the physician with the Company’s long term disability insurance
carrier) advises the Company that your physical or mental condition will render
you unable to perform your duties for a period exceeding three consecutive
months, or (ii) due to a physical or mental condition, you have not
substantially performed your duties hereunder for a period of three consecutive
months.

 

“Involuntary Termination” means (i) without your consent, your assignment to any
duties or the significant reduction of your duties, either of which is
inconsistent with your position or title with the Company and responsibilities
in effect immediately prior to such assignment, or your removal from such
position and responsibility, or a reduction in your title; (ii) a greater
than10% reduction by the Company in your base compensation as in effect
immediately prior to such reduction; provided, however, that such reduction
shall not apply if substantially all executive officers of the Company agree to
a similar reduction in base compensation; (iii) a requirement to work at a new
location more distant from your principal residence than is the Company’s
current location in Golden, Colorado, or in any new location further than 30
miles from your principal residence, or (iv) any purported termination of you by
the Company (other than a voluntary termination initiated by the Executive)
which is not effected for Disability or for Cause.

 

“Severance Period” means the eighteen-month period following your termination of
employment.